Sibbecker, J.
This is an action to enforce a divorce judgment against Willard E. Carpenter awarded by tbe superior court of Cook county, Illinois, in a divorce action brought by tbe plaintiff against Carpenter. As appears by tbe foregoing statement, such court awarded judgment in plaintiff’s favor dissolving tbe bonds of matrimony between her and Carpenter and awarding judgment in her favor and against him for tbe recovery of her property rights in Carpenter’s estate. It appears that Carpenter defaulted in tbe *418payment of such judgment of alimony and refused to convey to plaintiff bis title to certain real estate be owned in Wisconsin in satisfaction of the judgment of alimony. The defendants Allyne V. 8 cheer er and Hugo 8 cheer er deny plaintiff’s right to proceed in the courts of tbis state to enforce tbis judgment against Carpenter and to assail as fraudulent bis conveyance to them of bis title to sucb real estate. The superior court of Illinois obtained jurisdiction of bis person and the subject matter in the divorce action by personal service on bim of its process and by bis appearance by attorney in the action. At the time plaintiff commenced the divorce action sbe and Carpenter were domiciled in Illinois. The facts and circumstances show that Carpenter was subjected to the jurisdiction of the Illinois court for the purpose of the divorce proceeding and that such court has jurisdiction in the matter to determine all the rights of the parties arising out of their marital relations, including plaintiff’s property rights in Carpenter’s estate, and to render judgment awarding her permanent alimony as a division and distribution of bis estate between them. Cole v. Cole, 142 Ill. 19, 31 N. E. 109; Kunze v. Kunze, 94 Wis. 54, 68 N. W. 391. Under the law of Wisconsin the same relief is appropriate in divorce actions under sec. 2364, Stats., and the numerous adjudications of tbis court on the subject. Tbis court has recognized the propriety of a foreign jurisdiction to determine and enforce a division and distribution of a husband’s estate in divorce proceedings, including Wisconsin real estate, by exerting its powers in personam against the husband and thus requiring bim to comply with the order and judgment of sucb court respecting sucb property beyond, its jurisdiction. Dickson v. Loehr, 126 Wis. 641, 106 N. W. 793; Zentzis v. Zentzis, 163 Wis. 342, 158 N. W. 284; Pennoyer v. Neff, 95 U. S. 714; Fall v. Eastin, 215 U. S. 1, 30 Sup. Ct. 3.
It is alleged that the defendant Carpenter, evaded tbe processes of tbe Illinois court and thus prevented sucb court *419from compelling him to convey to plaintiff the title he held to the Wisconsin real estate and that he fraudulently conveyed it to Allyne V. and Hugo Scheerer to hinder and defraud the plaintiff of the fruits of the divorce decree, and she therefore invokes the jurisdiction of the courts of this state to enforce the decree of the Illinois court for alimony and to compel him to satisfy the same by conveying her the title of his Wisconsin real estate as directed by the Illinois court. This claim is grounded on the provisions of sec. 1, art. IV, of the federal constitution, which declares: “Eull faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state.” Under this constitutional provision judgments of a sister state are not executory and do not per se authorize their enforcement by the processes of the courts of another state; such judgments have not the force and effect of a domestic judgment. A party who has obtained a judgment against another in one state has the right to sue upon it in another state under this full faith and credit clause of the federal constitution, and when it is exhibited in the latter court as evidence it entitles the party suing thereon to a judgment in such court enforcing the obligations of the original judgment. The right to so enforce a judgment for a money demand is well established. Decrees awarding alimony to a wife in a divorce action in any state, wherein such court has jurisdiction of the parties and the subject matter of the action, will be carried into effect by the courts of the sister states. Barber v. Barber, 62 U. S. 582; Sistare v. Sistare, 218 U. S. 1, 30 Sup. Ct. 682; Kunze v. Kunze, 94 Wis. 54, 68 N. W. 391; De Longe v. Fischback, 153 Wis. 193, 140 N. W. 1125. It is obvious in the instant case that a resort to the usual enforcement of the Illinois decree for alimony by execution only will not give the plaintiff the full relief awarded her in the divorce judgment, which decreed that Carpenter convey to her the title of the real estate he owned in Wisconsin when the divorce proceedings were begun. As indicated above, *420the policy of this state is in accord with that prevailing in. Illinois respecting the power of the courts to award the wife relief in divorce judgments for the purpose of making a settlement of the property rights of the parties arising out of their marital relations by awarding a final division and distribution of the husband’s estate. No objection therefore exists to the enforcement of this divorce judgment in the courts of this state on the ground of conflict between the policy of Illinois and Wisconsin on this subject. The federal supreme court in Barber v. Barber, supra, declared:
“The parties to a cause for divorce and for alimony are as much bound by a decree for both, which has been given by one of our state courts having jurisdiction of the subject matter and over the parties, as the same parties would be if the decree had been given in the ecclesiastical court of England. The decree in both is a judgment of record, and will be received as such by other courts. And such a judgment or decree, rendered in any state of the United States, the court having jurisdiction, will be carried into judgment in any other state, to have there the. same binding force that it has in the state in which it was originally given.”
The Barber and other cases on the subject were re-examined by that court in Sistare v. Sistare, 218 U. S. 1, 30 Sup. Ct. 682, and the Barber Gase was affirmed in all respects. In the Sistare Case the court, speaking of the right to the enforcement of a judgment of a sister state by another state, declared:
“. . . that, as pointed out in Lynde v. Lynde, 181 U. S. 183, 187, 21 Sup. Ct. 555, although mere modes of execution provided by the laws of a state in which a judgment is rendered are not, by operation of the full faith and credit clause, obligatory upon the courts of another state in which the judgment is sought to be enforced, nevertheless if the judgment be an enforceable judgment in the state where rendered the duty to give effect to it in another state clearly results from the full faith and credit clause, although the modes of procedure to enforce the collection may not be the same in both states.”
*421The judgment exhibited by plaintiff directs Carpenter to convey the title to the Wisconsin real estate to satisfy the judgment for alimony awarded plaintiff. This method of satisfying such a judgment is recognized in this state. We are led to the conclusion that plaintiff is entitled to the relief in the courts of this state of enforcing the Illinois decree by the judgment of our courts. As a part of such relief she has the right to litigate the question of the alleged fraudulent conveyance by Carpenter to the Scheerers of his Wisconsin real estate. Eelief against such alleged fraud is incidental to the mode of enforcing the judgment under the laws of this state. The trial court properly overruled the demurrer of the defendants.
By the Court. — The order appealed from is affirmed.